In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0167V
                                   Filed: December 27, 2016
                                        UNPUBLISHED

****************************
MELISSA LOPEZ and ADAM                 *
GONZALEZ, on behalf of L.G., a minor *
                                       *
                   Petitioners,        *      Damages Decision Based on Proffer;
v.                                     *      Rotavirus Vaccine; Intussusception;
                                       *      Bowel Resection; Special Processing
SECRETARY OF HEALTH                    *      Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioners.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On February 3, 2016, Melissa Lopez and Adam Gonzalez (“petitioners”) filed a
petition for compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioners alleged that L.G. suffered
intussusception, bowel resection, and the sequela as a result of a rotavirus vaccine L.G.
received on April 9, 2015, when L.G. was four months old. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On June 20, 2016, a ruling on entitlement was issued, finding petitioners entitled
to compensation. On December 22, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioners should be awarded funds to satisfy the
State of Colorado Medicaid lien in the amount of $15,465.80, and an amount sufficient
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
to purchase the annuity contract described in section I.B. of the Proffer (1. $19,602.14
payable in a certain lump sum on 11/26/2035, 2. $21,602.10 payable in a certain lump
sum on 11/26/2038, and 3. $23,830.63 payable in a certain lump sum on 11/26/2041).
Proffer at 1-3. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following:

    A. A lump sum payment of $15,465.80. representing compensation for
       satisfaction of the State of Colorado line, payable jointly to petitioners and

                         Colorado Department of Health Care Policy and Financing
                         1570 Grant Street
                         Denver, CO 80203-1818
                         Attn: Ron Vialpando
                         State I.D. No.: O815467

        Petitioner agrees to endorse this payment to the State of Colorado.

    B. An amount sufficient to purchase an annuity contract described in section
       I.B. of the Proffer. The annuity will provide payments to L.G. as set forth
       below, and subject to the terms and conditions in the Proffer:

        1. $19,602.14 payable in a certain lump sum on 11/26/2035.
        2. $21,602.10 payable in a certain lump sum on 11/26/2038.
        3. $23,830.63 payable in a certain lump sum on 11/26/2041.

        This amount represents compensation for all damages that would be available
        under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2